 
Exhibit 10.122
VISTAGEN THERAPEUTICS, INC.
AMENDED AND RESTATED
2016 STOCK INCENTIVE PLAN
(formerly, the 2008 Stock Incentive Plan)
 
 
1. Purposes of the Plan.  The purposes of this Plan are to attract and retain
the best available personnel, to provide additional incentives to Employees,
Directors and Consultants and to promote the success of the Company’s business.
 
2. Definitions.  The following definitions shall apply as used herein and in the
individual Award Agreements, except as defined otherwise in an individual Award
Agreement.  In the event a term is separately defined in an individual Award
Agreement, such definition shall supersede the definition contained in this
Section 2.
 
(b) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.
 
(c) “Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of federal and state securities laws, the
corporate laws of California and, to the extent other than California, the
corporate law of the state of the Company’s incorporation, the Code, the NASDAQ
Stock Market Rules or the rules of any applicable stock exchange or national
market system, and the rules of any non-U.S. jurisdiction applicable to Awards
granted to residents therein.
 
(d) “Assumed” means that pursuant to a Corporate Transaction either (i) the
Award is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Award and the exercise or
purchase price thereof which at least preserves the compensation element of the
Award existing at the time of the Corporate Transaction as determined in
accordance with the instruments evidencing the agreement to assume the Award.
 
(e) “Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Restricted Stock Unit or other right or benefit under the
Plan.
 
(f) “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.
 
(g) “Board” means the Board of Directors of the Company.
 
(h) “Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for “Cause”
as such term (or word of like import) is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Committee, the Grantee’s:  (i) performance of
any act or failure to perform any act in bad faith and to the detriment of the
Company or a Related Entity; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or a Related Entity; or
(iii) commission of a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person; provided, however, that with regard to any
agreement that defines “Cause” on the occurrence of or in connection with a
Corporate Transaction or a Change in Control, such definition of “Cause” shall
not apply until a Corporate Transaction or a Change in Control actually occurs.
 
(i) “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:

 
 
-1-

 
 
(i) the direct or indirect acquisition by any person or related group of persons
(other than an acquisition from or by the Company or by a Company-sponsored
employee benefit plan or by a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s shareholders which a majority of the Continuing
Directors who are not Affiliates or Associates of the offeror do not recommend
such shareholders accept, or
 
(ii) a change in the composition of the Board over a period of twelve (12)
months or less such that a majority of the Board members (rounded up to the next
whole number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who are Continuing Directors.
 
(j) “Code” means the Internal Revenue Code of 1986, as amended.
 
(k) “Committee” means the Compensation Committee of the Board of Directors,
appointed by the Board to administer the Plan.
 
(l) “Common Stock” means the common stock, par value $0.001 per share, of the
Company.
 
(m) “Company” means VistaGen Therapeutics, Inc., a Nevada corporation, or any
successor entity that adopts the Plan in connection with a Corporate
Transaction.
 
(n) “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.
 
(o) “Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least twelve (12) months or
(ii) have been Board members for less than twelve (12) months and were elected
or nominated for election as Board members by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.
 
(p) “Continuous Service” means that the provision of services to the Company or
a Related Entity in any capacity of Employee, Director or Consultant is not
interrupted or terminated.  In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director or Consultant, Continuous Service
shall be deemed terminated upon the actual cessation of providing services to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before a termination as an Employee, Director or Consultant
can be effective under Applicable Laws.  A Grantee’s Continuous Service shall be
deemed to have terminated either upon an actual termination of Continuous
Service or upon the entity for which the Grantee provides services ceasing to be
a Related Entity.  Continuous Service shall not be considered interrupted in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entity, or any successor, in any capacity of Employee, Director or
Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director or Consultant (except as otherwise provided in the Award
Agreement).  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.  For purposes of each Incentive
Stock Option granted under the Plan, if such leave exceeds three (3) months, and
reemployment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following the
expiration of such three (3) month period.
 
(q) “Corporate Transaction” means any of the following transactions, provided,
however, that the Committee shall determine under parts (iv) and (v) whether
multiple transactions are related, and its determination shall be final, binding
and conclusive:
 
(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 
 
-2-

 
 
(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;
 
(iii) the complete liquidation or dissolution of the Company;
 
(iv) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
forty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger; or
 
(v) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Committee determines shall not be a Corporate Transaction.
 
(r) “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.
 
(s) “Director” means a member of the Board or the board of directors of any
Related Entity.
 
(t) “Disability” means as defined under the long-term disability policy of the
Company or the Related Entity to which the Grantee provides services regardless
of whether the Grantee is covered by such policy.  If the Company or the Related
Entity to which the Grantee provides service does not have a long-term
disability plan in place, “Disability” means that a Grantee is unable to carry
out the responsibilities and functions of the position held by the Grantee by
reason of any medically determinable physical or mental impairment for a period
of not less than ninety (90) consecutive days.  A Grantee will not be considered
to have incurred a Disability unless he or she furnishes proof of such
impairment sufficient to satisfy the Committee in its discretion.
 
(u) “Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock.
 
(v) “Employee” means any person, including an Officer or Director, who is in the
employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance.  The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
 
(w) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(x) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(i) If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market of The NASDAQ
Stock Market LLC, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Common Stock is listed (as determined
by the Committee) on the date of determination (or, if no closing sales price or
closing bid was reported on that date, as applicable, on the last trading date
such closing sales price or closing bid was reported), as reported in The Wall
Street Journal or such other source as the Committee deems reliable;

 
 
-3-

 
 
(ii) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Committee deems reliable; or
 
(iii) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Committee in good faith and in a manner consistent with
Applicable Laws.
 
(y) “Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.
 
(z) “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant or employee), a trust in which these
persons (or the Grantee) have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Grantee) control the
management of assets, and any other entity in which these persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.
 
(aa) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
 
(bb)   “Independent Director” means a member of the Board that satisfies the
requirements to be considered an Independent Director in accordance with NASDAQ
Stock Market Rule 5605(a)(2).
 
(cc) “Non-Qualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
(dd) “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
 
(ee) “Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan.
 
(ff) “Parent” means a “parent corporation”, whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(gg) “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
 
(hh) “Plan” means this Amended and Restated 2016 Stock Incentive Plan.
 
(ii) “Post-Termination Exercise Period” means the period specified in the Award
Agreement of not less than thirty (30) days commencing on the date of
termination (other than termination by the Company or any Related Entity for
Cause) of the Grantee’s Continuous Service, or such longer period as may be
applicable upon death or Disability.
 
(jj) “Related Entity” means any Parent or Subsidiary of the Company.

 
 
-4-

 
 
(kk) “Replaced” means that pursuant to a Corporate Transaction the Award is
replaced with a comparable stock award or a cash incentive program of the
Company, the successor entity (if applicable) or Parent of either of them which
preserves the compensation element of such Award existing at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same (or a more favorable) vesting schedule applicable to such Award.  The
determination of Award comparability shall be made by the Committee and its
determination shall be final, binding and conclusive.
 
(ll) “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Committee.
 
(mm) “Restricted Stock Units” means an Award which may be earned in whole or in
part upon the passage of time or the attainment of performance criteria
established by the Committee and which may be settled for cash, Shares or other
securities or a combination of cash, Shares or other securities as established
by the Committee.
 
(nn) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.
 
(oo) “SAR” means a stock appreciation right entitling the Grantee to Shares or
cash compensation, as established by the Committee, measured by appreciation in
the value of Common Stock.
 
(pp) “Share” means a share of the Common Stock.
 
(qq) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
3. Stock Subject to the Plan.
 
(a) Subject to the provisions of Section 10 below, the maximum aggregate number
of Shares which may be issued pursuant to all Awards (including Incentive Stock
Options) is three million (3,000,000) Shares.  Notwithstanding the foregoing,
subject to the provisions of Section 10, below, the maximum aggregate number of
Shares available for grant of Incentive Stock Options shall be three million
(3,000,000) Shares.  The Shares to be issued pursuant to Awards may be
authorized, but unissued, or reacquired Common Stock.
 
(b) Any Shares covered by an Award (or portion of an Award) which is forfeited,
canceled or expires (whether voluntarily or involuntarily) shall be deemed not
to have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan.  Shares that actually have been
issued under the Plan pursuant to an Award shall not be returned to the Plan and
shall not become available for future issuance under the Plan, except that if
unvested Shares are forfeited or repurchased by the Company, such Shares shall
become available for future grant under the Plan.  To the extent not prohibited
by the listing requirements of The NASDAQ Stock Market LLC (or other established
stock exchange or national market system on which the Common Stock is traded)
and Applicable Law, any Shares covered by an Award which are surrendered (i) in
payment of the Award exercise or purchase price or (ii) in satisfaction of tax
withholding obligations incident to the exercise of an Award shall be deemed not
to have been issued for purposes of determining the maximum number of Shares
which may be issued pursuant to all Awards under the Plan, unless otherwise
determined by the Committee.
 
 
-5-

 
 
4. Administration of the Plan.
 
(a) Plan Administration.
 
(i) Administration by the Committee.   The Plan shall be administered by the
Committee.  The Committee shall consist of two or more Independent Directors of
the Company, who shall be appointed by the Board.  In addition, the composition
of the Committee shall satisfy (i) such requirements as the Securities and
Exchange Commission may establish for administrators acting under plans intended
to qualify for exemption under Rule 16b-3 (or its successor) under the Exchange
Act; and (ii) such requirements as the Internal Revenue Service may establish
for outside directors acting under plans intended to qualify for exemption under
Section 162(m)(4)(C) of the Code.
 
(ii) Officer Authorization to Grant Awards.  The Committee may authorize one or
more Officers to grant Awards subject to such limitations as the Committee
determines from time to time.
 
(b) Powers of the Committee.  Subject to Applicable Laws and the provisions of
the Plan (including any other powers given to the Committee hereunder), and
except as otherwise provided by the Board, the Committee shall have the
authority, in its discretion:
 
(i) to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;
 
(ii) to determine whether and to what extent Awards are granted hereunder;
 
(iii) to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;
 
(iv) to approve forms of Award Agreements for use under the Plan;
 
(v) to determine the terms and conditions of any Award granted hereunder;
 
(vi) to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable non-U.S. jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan;
 
(vii) to amend the terms of any outstanding Award granted under the Plan,
provided that any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent, provided, however, that an amendment or modification that may cause an
Incentive Stock Option to become a Non-Qualified Stock Option shall not be
treated as adversely affecting the rights of the Grantee. Notwithstanding the
foregoing, (A) the reduction or increase of the exercise price of any Option
awarded under the Plan and the base appreciation amount of any SAR awarded under
the Plan and (B) canceling an Option or SAR at a time when its exercise price or
base appreciation amount (as applicable) exceeds the Fair Market Value of the
underlying Shares, in exchange for another Option, SAR, Restricted Stock, or
other Award, in each case, shall not be subject to shareholder approval;
 
(viii) to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan; and
 
(ix) to take such other action, not inconsistent with the terms of the Plan, as
the Committee deems appropriate.
 
 
-6-

 
 
The express grant in the Plan of any specific power to the Committee shall not
be construed as limiting any power or authority of the Committee; provided that
the Committee may not exercise any right or power reserved to the Board.  Any
decision made, or action taken, by the Committee or in connection with the
administration of this Plan shall be final, conclusive and binding on all
persons having an interest in the Plan.
 
(d) Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or as Officers or Employees of the Company or a
Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Committee or the Company is delegated shall be defended and indemnified by the
Company to the extent permitted by law on an after-tax basis against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to defend the same.
 
5. Eligibility.  Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants.  Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company.  An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards.  Awards may be granted to such
Employees, Directors or Consultants who are residing in non-U.S. jurisdictions
as the Committee may determine from time to time.
 
6. Terms and Conditions of Awards.
 
(a) Types of Awards. The Committee is authorized under the Plan to award any
type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions.  Such awards include, without
limitation, Options, SARs, sales or bonuses of Restricted Stock, Restricted
Stock Units or Dividend Equivalent Rights, and an Award may consist of one such
security or benefit, or two (2) or more of them in any combination or
alternative.
 
(b) Designation of Award.  Each Award shall be designated in the Award
Agreement.  In the case of an Option, the Option shall be designated as either
an Incentive Stock Option or a Non-Qualified Stock Option.  However,
notwithstanding such designation, an Option will qualify as an Incentive Stock
Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.  The $100,000 limitation of
Section 422(d) of the Code is calculated based on the aggregate Fair Market
Value of the Shares subject to Options designated as Incentive Stock Options
which become exercisable for the first time by a Grantee during any calendar
year (under all plans of the Company or any Parent or Subsidiary of the
Company).  For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the grant date of the relevant
Option.  In the event that the Code or the regulations promulgated thereunder
are amended after the date the Plan becomes effective to provide for a different
limit on the Fair Market Value of Shares permitted to be subject to Incentive
Stock Options, then such different limit will be automatically incorporated
herein and will apply to any Options granted after the effective date of such
amendment.
 
 
-7-

 
 
(c) Conditions of Award.  Subject to the terms of the Plan, the Committee shall
determine the provisions, terms, and conditions of each Award including, but not
limited to, the Award vesting schedule, repurchase provisions, rights of first
refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria.  The performance criteria established
by the Committee may be based on any one of, or combination of, the
following:  (i) increase in share price, (ii) earnings per share, (iii) total
shareholder return, (iv) operating margin, (v) gross margin, (vi) return on
equity, (vii) return on assets, (vii) return on investment, (ix) operating
income, (x) net operating income, (xi) pre-tax profit, (xii) cash flow, (xiii)
revenue, (xiv) expenses, (xv) earnings before interest, taxes and depreciation,
(xvi) economic value added and (xvii) market share.  The performance criteria
may be applicable to the Company, Related Entities and/or any individual
business units of the Company or any Related Entity.  Partial achievement of the
specified criteria may result in a payment or vesting corresponding to the
degree of achievement as specified in the Award Agreement.  In addition, the
performance criteria shall be calculated in accordance with generally accepted
accounting principles, but excluding the effect (whether positive or negative)
of any change in accounting standards and any extraordinary, unusual or
nonrecurring item, as determined by the Committee, occurring after the
establishment of the performance criteria applicable to the Award intended to be
performance-based compensation.  Each such adjustment, if any, shall be made
solely for the purpose of providing a consistent basis from period to period for
the calculation of performance criteria in order to prevent the dilution or
enlargement of the Grantee’s rights with respect to an Award intended to be
performance-based compensation.
 
(d) Acquisitions and Other Transactions.  The Committee may issue Awards under
the Plan in settlement, assumption or substitution for, outstanding awards or
obligations to grant future awards in connection with the Company or a Related
Entity acquiring another entity, an interest in another entity or an additional
interest in a Related Entity whether by merger, stock purchase, asset purchase
or other form of transaction.
 
(e) Deferral of Award Payment.  The Committee may establish one or more programs
under the Plan to permit selected Grantees the opportunity to elect to defer
receipt of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Grantee to
payment or receipt of Shares or other consideration under an Award.  The
Committee may establish the election procedures, the timing of such elections,
the mechanisms for payments of, and accrual of interest or other earnings, if
any, on amounts, Shares or other consideration so deferred, and such other
terms, conditions, rules and procedures that the Committee deems advisable for
the administration of any such deferral program.
 
(f) Separate Programs.  The Committee may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Committee from time to time.
 
(g) Individual Limitations on Awards. 
 
(i) Individual Limit for Options and SARs.  Following the date that the
exemption from application of Section 162(m) of the Code described in
Section 18 (or any exemption having similar effect) ceases to apply to Awards,
the maximum number of Shares with respect to which Options and SARs may be
granted to any Grantee in any calendar year shall be three hundred thousand
(300,000) Shares.  In connection with a Grantee’s commencement of Continuous
Service, a Grantee may be granted Options and SARs for up to an additional fifty
thousand (50,000) Shares which shall not count against the limit set forth in
the previous sentence.  The foregoing limitation[s] shall be adjusted
proportionately in connection with any change in the Company’s capitalization
pursuant to Section 10, below.  To the extent required by Section 162(m) of the
Code or the regulations thereunder, in applying the foregoing limitation[s] with
respect to a Grantee, if any Option or SAR is canceled, the canceled Option or
SAR shall continue to count against the maximum number of Shares with respect to
which Options and SARs may be granted to the Grantee.  For this purpose, the
repricing of an Option (or in the case of a SAR, the base amount on which the
stock appreciation is calculated is reduced to reflect a reduction in the Fair
Market Value of the Common Stock) shall be treated as the cancellation of the
existing Option or SAR and the grant of a new Option or SAR.

 
 
-8-

 
 
(ii) Individual Limit for Restricted Stock and Restricted Stock Units.  For
awards of Restricted Stock and Restricted Stock Units that are intended to be
Performance-Based Compensation, the maximum number of Shares with respect to
which such Awards may be granted to any Grantee in any calendar year shall be
three hundred thousand (300,000) Shares.  The foregoing limitation shall be
adjusted proportionately in connection with any change in the Company’s
capitalization pursuant to Section 10, below.
 
(h) Early Exercise.  The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award.  Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Committee determines to be appropriate.
 
(i) Term of Award.  The term of each Award shall be the term stated in the Award
Agreement, provided, however, that the term shall be no more than ten (10) years
from the date of grant thereof.  However, in the case of an Incentive Stock
Option granted to a Grantee who, at the time the Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary of the Company, the term of the
Incentive Stock Option shall be five (5) years from the date of grant thereof or
such shorter term as may be provided in the Award Agreement.  Notwithstanding
the foregoing, the specified term of any Award shall not include any period for
which the Grantee has elected to defer the receipt of the Shares or cash
issuable pursuant to the Award.
 
(j) Transferability of Awards.  Incentive Stock Options may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Grantee, only by the Grantee.  Other Awards shall be
transferable (i) by will and by the laws of descent and distribution and
(ii) during the lifetime of the Grantee, to the extent and in the manner
authorized by the Committee by gift or pursuant to a domestic relations order to
members of the Grantee’s Immediate Family.  Notwithstanding the foregoing, the
Grantee may designate one or more beneficiaries of the Grantee’s Award in the
event of the Grantee’s death on a beneficiary designation form provided by the
Committee.
 
(k) Time of Granting Awards.  The date of grant of an Award shall for all
purposes be the date on which the Committee makes the determination to grant
such Award, or such other later date as is determined by the Committee.
 
7. Award Exercise or Purchase Price, Consideration and Taxes.
 
(a) Exercise or Purchase Price.  The exercise or purchase price, if any, for an
Award shall be as follows:
 
 (i) In the case of an Incentive Stock Option:
 
(A) granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the per Share exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant; or
 
(B) granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
 
(ii) In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.
 
(iii) In the case of SARs, the base appreciation amount shall not be less than
one hundred percent (100%) of the Fair Market Value per Share on the date of
grant.

 
 
-9-

 
 
(iv) In the case of Awards intended to qualify as Performance-Based
Compensation, the exercise or purchase price, if any, shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
 
(v) In the case of the sale of Shares, the per Share purchase price, if any,
shall be such price as is determined by the Committee.
 
(vi) In the case of other Awards, such price as is determined by the Committee.
 
(vii) Notwithstanding the foregoing provisions of this Section 7(a), in the case
of an Award issued pursuant to Section 6(d) above, the exercise or purchase
price for the Award shall be determined in accordance with the provisions of the
relevant instrument evidencing the agreement to issue such Award.
 
(b) Consideration.  Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise or purchase of an Award including the
method of payment, shall be determined by the Committee.  In addition to any
other types of consideration the Committee may determine, the Committee is
authorized to accept as consideration for Shares issued under the Plan the
following:
 
(i) cash;
 
(ii) check;
 
(iii) surrender of Shares held for the requisite period, if any, necessary to
avoid a charge to the Company’s earnings for financial reporting purposes, or
delivery of a properly executed form of attestation of ownership of Shares as
the Committee may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate exercise price of the Shares as
to which said Award shall be exercised;
 
(iv) with respect to Options, payment through a broker-dealer sale and
remittance procedure pursuant to which the Grantee (A) shall provide written
instructions to a Company designated brokerage firm to effect the immediate sale
of some or all of the purchased Shares and remit to the Company sufficient funds
to cover the aggregate exercise price payable for the purchased Shares and (B)
shall provide written directives to the Company to deliver the certificates for
the purchased Shares directly to such brokerage firm in order to complete the
sale transaction;
 
(v) with respect to Options, payment through a “net exercise” such that, without
the payment of any funds, the Grantee may exercise the Option and receive the
net number of Shares equal to (i) the number of Shares as to which the Option is
being exercised, multiplied by (ii) a fraction, the numerator of which is the
Fair Market Value per Share (on such date as is determined by the Committee)
less the Exercise Price per Share, and the denominator of which is such Fair
Market Value per Share (the number of net Shares to be received shall be rounded
down to the nearest whole number of Shares); or
 
(vi) any combination of the foregoing methods of payment.
 
The Committee may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.
 
 (c) Taxes.  No Shares shall be delivered under the Plan to any Grantee or other
person until such Grantee or other person has made arrangements acceptable to
the Committee for the satisfaction of any non-U.S., federal, state, or local
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares.  Upon exercise or
vesting of an Award the Company shall withhold or collect from the Grantee an
amount sufficient to satisfy such tax obligations, including, but not limited
to, by surrender of the whole number of Shares covered by the Award sufficient
to satisfy the minimum applicable tax withholding obligations incident to the
exercise or vesting of an Award (reduced to the lowest whole number of Shares if
such number of Shares withheld would result in withholding a fractional Share
with any remaining tax withholding settled in cash).
 
 
-10-

 
 
8. Exercise of Award.
 
(a) Procedure for Exercise; Rights as a Shareholder.
 
(i) Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Committee under the terms of the Plan and
specified in the Award Agreement.
 
(ii) An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised has been made, including, to the
extent selected, use of the broker-dealer sale and remittance procedure to pay
the purchase price as provided in Section 7(b)(iv).
 
(b) Exercise of Award Following Termination of Continuous Service.  In the event
of termination of a Grantee’s Continuous Service for any reason other than
Disability or death (but not in the event of a Grantee’s change of status from
Employee to Consultant or from Consultant to Employee), such Grantee may, but
only during the Post-Termination Exercise Period (but in no event later than the
expiration date of the term of such Award as set forth in the Award Agreement),
exercise the portion of the Grantee’s Award that was vested at the date of such
termination or such other portion of the Grantee’s Award as may be determined by
the Committee.  The Grantee’s Award Agreement may provide that upon the
termination of the Grantee’s Continuous Service for Cause, the Grantee’s right
to exercise the Award shall terminate concurrently with the termination of
Grantee’s Continuous Service.  In the event of a Grantee’s change of status from
Employee to Consultant, an Employee’s Incentive Stock Option shall convert
automatically to a Non-Qualified Stock Option on the day three (3) months and
one day following such change of status.  To the extent that the Grantee’s Award
was unvested at the date of termination, or if the Grantee does not exercise the
vested portion of the Grantee’s Award within the Post-Termination Exercise
Period, the Award shall terminate.
 
(c) Disability of Grantee.  In the event of termination of a Grantee’s
Continuous Service as a result of his or her Disability, such Grantee may, but
only within twelve (12) months from the date of such termination (or such longer
period as specified in the Award Agreement but in no event later than the
expiration date of the term of such Award as set forth in the Award Agreement),
exercise the portion of the Grantee’s Award that was vested at the date of such
termination; provided, however, that if such Disability is not a “disability” as
such term is defined in Section 22(e)(3) of the Code, in the case of an
Incentive Stock Option such Incentive Stock Option shall automatically convert
to a Non-Qualified Stock Option on the day three (3) months and one day
following such termination.  To the extent that the Grantee’s Award was unvested
at the date of termination, or if Grantee does not exercise the vested portion
of the Grantee’s Award within the time specified herein, the Award shall
terminate.
 
(d) Death of Grantee.  In the event of a termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the death of the
Grantee during the Post-Termination Exercise Period or during the twelve (12)
month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, the Grantee’s estate or a person who acquired
the right to exercise the Award by bequest or inheritance may exercise the
portion of the Grantee’s Award that was vested as of the date of termination,
within twelve (12) months from the date of death (or such longer period as
specified in the Award Agreement but in no event later than the expiration of
the term of such Award as set forth in the Award Agreement).  To the extent
that, at the time of death, the Grantee’s Award was unvested, or if the
Grantee’s estate or a person who acquired the right to exercise the Award by
bequest or inheritance does not exercise the vested portion of the Grantee’s
Award within the time specified herein, the Award shall terminate.
 
(e) Extension if Exercise Prevented by Law.  Notwithstanding the foregoing, if
the exercise of an Award within the applicable time periods set forth in this
Section 8 is prevented by the provisions of Section 9 below, the Award shall
remain exercisable until one (1) month after the date the Grantee is notified by
the Company that the Award is exercisable, but in any event no later than the
expiration of the term of such Award as set forth in the Award Agreement.

 
 
-11-

 
 
9. Conditions Upon Issuance of Shares.
 
(a) If at any time the Committee determines that the delivery of Shares pursuant
to the exercise, vesting or any other provision of an Award is or may be
unlawful under Applicable Laws, the vesting or right to exercise an Award or to
otherwise receive Shares pursuant to the terms of an Award shall be suspended
until the Committee determines that such delivery is lawful and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.  The Company shall have no obligation to effect any registration or
qualification of the Shares under federal or state laws.
 
(b) As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.
 
10. Adjustments Upon Changes in Capitalization.  Subject to any required action
by the shareholders of the Company and Section 11 hereof, the number of Shares
covered by each outstanding Award, and the number of Shares which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan, the exercise or purchase price
of each such outstanding Award, the maximum number of Shares with respect to
which Awards may be granted to any Grantee in any calendar year, as well as any
other terms that the Committee determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii)  any other
transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  In the
event of any distribution of cash or other assets to shareholders other than a
normal cash dividend, the Committee shall also make such adjustments as provided
in this Section 10 or substitute, exchange or grant Awards to effect such
adjustments (collectively “adjustments”).  Any such adjustments to outstanding
Awards will be effected in a manner that precludes the enlargement of rights and
benefits under such Awards.  In connection with the foregoing adjustments, the
Committee may, in its discretion, prohibit the exercise of Awards or other
issuance of Shares, cash or other consideration pursuant to Awards during
certain periods of time. Except as the Committee determines, no issuance by the
Company of shares of any class, or securities convertible into shares of any
class, shall affect, and no adjustment by reason hereof shall be made with
respect to, the number or price of Shares subject to an Award.
 
11. Corporate Transactions and Changes in Control.
 
(a) Termination of Award to Extent Not Assumed in Corporate
Transaction.  Effective upon the consummation of a Corporate Transaction, all
outstanding Awards under the Plan shall terminate.  However, all such Awards
shall not terminate to the extent they are Assumed in connection with the
Corporate Transaction.
 
(b) Acceleration of Award Upon Corporate Transaction or Change in Control.  The
Committee shall have the authority, exercisable either in advance of any actual
or anticipated Corporate Transaction or Change in Control or at the time of an
actual Corporate Transaction or Change in Control and exercisable at the time of
the grant of an Award under the Plan or any time while an Award remains
outstanding, to provide for the full or partial automatic vesting and
exercisability of one or more outstanding unvested Awards under the Plan and the
release from restrictions on transfer and repurchase or forfeiture rights of
such Awards in connection with a Corporate Transaction or Change in Control, on
such terms and conditions as the Committee may specify.  The Committee also
shall have the authority to condition any such Award vesting and exercisability
or release from such limitations upon the subsequent termination of the
Continuous Service of the Grantee within a specified period following the
effective date of the Corporate Transaction or Change in Control.  The Committee
may provide that any Awards so vested or released from such limitations in
connection with a Change in Control, shall remain fully exercisable until the
expiration or sooner termination of the Award.

 
 
-12-

 
 
 (c) Effect of Acceleration on Incentive Stock Options.  Any Incentive Stock
Option accelerated under this Section 11 in connection with a Corporate
Transaction or Change in Control shall remain exercisable as an Incentive Stock
Option under the Code only to the extent the $100,000 dollar limitation of
Section 422(d) of the Code is not exceeded.
 
12. Effective Date and Term of Plan.  The Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
shareholders of the Company.  It shall continue in effect for a term of ten (10)
years unless sooner terminated.  Subject to Section 17 below, and Applicable
Laws, Awards may be granted under the Plan upon its becoming effective.
 
13. Amendment, Suspension or Termination of the Plan.
 
(a) The Board may at any time amend, suspend or terminate the Plan. To the
extent necessary to comply with Applicable Laws, the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required.
 
(b) No Award may be granted during any suspension of the Plan or after
termination of the Plan.
 
(c) No suspension or termination of the Plan (including termination of the Plan
under Section 12, above) shall adversely affect any rights under Awards already
granted to a Grantee.
 
14. Reservation of Shares.
 
(a) The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
 
(b) The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
 
15. No Effect on Terms of Employment/Consulting Relationship.  The Plan shall
not confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without cause, including but not limited to, Cause, and
with or without notice.  The ability of the Company or any Related Entity to
terminate the employment of a Grantee who is employed at will is in no way
affected by its determination that the Grantee’s Continuous Service has been
terminated for Cause for the purposes of this Plan.
 
16. No Effect on Retirement and Other Benefit Plans.  Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation.  The Plan is not a
“Pension Plan” or “Welfare Plan” under the Employee Retirement Income Security
Act of 1974, as amended.
 
17. Shareholder Approval.  Continuance of the Plan shall be subject to approval
by the shareholders of the Company within twelve (12) months before or after the
date the Plan is adopted.  Such shareholder approval shall be obtained in the
degree and manner required under Applicable Laws.  Any Award exercised before
shareholder approval is obtained shall be rescinded if shareholder approval is
not obtained within the time prescribed, and Shares issued on the exercise of
any such Award shall not be counted in determining whether shareholder approval
is obtained.
 
18. Information to Grantees.  To the extent required by Applicable Law, the
Company shall provide to each grantee, during the period for which such Grantee
has one or more Awards outstanding, copies of financial statements at least
annually.  The Company shall not be required to provide such information to
persons whose duties in connection with the Company assure them access to
equivalent information.

 
 
-13-

 
 
19. Effect of Section 162(m) of the Code.  The Plan, and all Awards (except
Awards of Restricted Stock that vest over time) issued thereunder, are intended
to be exempt from the application of Section 162(m) of the Code, which restricts
under certain circumstances the Federal income tax deduction for compensation
paid by a public company to named executives in excess of $1 million per
year.  The exemption is based on Treasury Regulation Section 1.162-27(f), in the
form existing on the effective date of the Plan, with the understanding that
such regulation generally exempts from the application of Section 162(m) of the
Code compensation paid pursuant to a plan that existed before a company becomes
publicly held.  Under such Treasury Regulation, this exemption is available to
the Plan for the duration of the period that lasts until the earliest of (i) the
expiration of the Plan, (ii) the material modification of the Plan, (iii) the
exhaustion of the maximum number of shares of Common Stock available for Awards
under the Plan, as set forth in Section 3(a), (iv) the first meeting of
shareholders at which directors are to be elected that occurs after the close of
the third calendar year following the calendar year in which the Company first
becomes subject to the reporting obligations of Section 12 of the Exchange Act,
or (v) such other date required by Section 162(m) of the Code and the rules and
regulations promulgated thereunder.  To the extent that the Committee determines
as of the date of grant of an Award that (i) the Award is intended to qualify as
Performance-Based Compensation and (ii) the exemption described above is no
longer available with respect to such Award, such Award shall not be effective
until any shareholder approval required under Section 162(m) of the Code has
been obtained.
 
20. Unfunded Obligation.  Grantees shall have the status of general unsecured
creditors of the Company.  Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended.  Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations.  The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder.  Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Committee, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest in any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.
 
21. Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
22. Nonexclusivity of the Plan.  Neither the adoption of the Plan by the Board,
the submission of the Plan to the shareholders of the Company for approval, nor
any provision of the Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of Awards otherwise
than under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.
 
 
 
Adopted by the Board of Directors of VistaGen Therapeutics, Inc. on July 26,
2016
 
 
 
Approved by the stockholders of VistaGen Therapeutic, Inc. effective September
26, 2016

 
 
 
-14-
